Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered December 6, 1993, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the jury should not have believed the testimony of the two victims who identified him because their descriptions of him were conflicting. Resolution of issues of credibility and the weight to be accorded to the evidence presented are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, GPL 470.15 [5]). The record demonstrates that the two victims had sufficient opportunities to observe the defendant on the night of the crime.
*690The sentence that was imposed is neither harsh nor excessive under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Balletta, J. P.,Copertino, Pizzuto and Krausman, JJ., concur.